                                           Case 3:20-cv-07575-LB Document 31 Filed 04/15/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     AMBER YALE,                                        Case No. 20-cv-07575-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING MOTION TO
                                  13             v.                                         DISMISS
                                  14     CLICKTALE, INC.,                                   Re: ECF No. 28
                                  15                    Defendant.

                                  16

                                  17                                          INTRODUCTION

                                  18      Gap sells clothing online through its websites, including www.oldnavy.com. It uses Clicktale’s

                                  19   software (called “Event-Triggered Recorder”) to record what visitors are doing on its websites,

                                  20   such as their keystrokes, mouse clicks, and page scrolling, thereby allowing a full picture of the

                                  21   user’s website interactions.

                                  22      The plaintiff — on behalf of a putative California class — claims that Clicktale is illegally

                                  23   wiretapping her communications with Gap in violation of California’s Invasion of Privacy Act

                                  24   (CIPA) and the California Constitution. Clicktale moved to dismiss the claims, in part on the

                                  25   ground that Clicktale — as Gap’s vendor for analyzing its website traffic — was a party to the

                                  26   communication (and not an eavesdropper).

                                  27      The court can decide the motion without oral argument. N.D. Cal. Civ. L.R. 7-1(b). The

                                  28   plaintiff does not plausibly plead that Clicktale eavesdropped on her communications with Gap

                                       ORDER – No. 20-cv-07575-LB
                                              Case 3:20-cv-07575-LB Document 31 Filed 04/15/21 Page 2 of 6




                                   1   and pleads only that Clicktale is Gap’s vendor for software services. She thus does not plausibly

                                   2   plead wiretapping or invasion of privacy in violation of California law.

                                   3

                                   4                                               STATEMENT

                                   5         The next sections describe how Clicktale’s software works, how the plaintiff used Gap’s

                                   6   website (and what information Clicktale’s software captured), and the case’s procedural history.

                                   7

                                   8   1. Clicktale’s Software

                                   9         Clicktale provides software to its clients (including Gap) to capture and analyze data so that

                                  10   the clients can see how visitors to their websites are using the sites.1 The clients put Clicktale’s

                                  11   code on their websites to capture the data, and then they can review the data, which is stored in the

                                  12   cloud on Clicktale’s servers.2 The software records visitor data such as keystrokes, mouse clicks,
Northern District of California
 United States District Court




                                  13   and other website interactions. Through a featured called Event-Triggered Recorder, Clicktale’s

                                  14   clients can see a “playback[]” of any visitor’s session on their website.3

                                  15

                                  16   2. The Plaintiff Use of Gap’s Website

                                  17         In October 2020, the plaintiff visited Gap’s website (www.oldnavy.com) and bought a

                                  18   product.4 Clicktale’s Event-Triggered Recorder “capture[d] each of Plaintiff’s keystrokes and

                                  19   mouse clicks on the [w]ebsite[] . . . [and] also captured the date and time of the visit, the duration

                                  20   of the visit, Plaintiff’s IP address, her location at the time of the visit, her browser type, and the

                                  21   operating system on her device.”5

                                  22

                                  23

                                  24   1
                                         First Am. Compl. (FAC) – ECF No. 24 at 4–5 (¶¶ 12–19), 7 (¶¶ 27–30). Citations refer to material in
                                       the Electronic Case File (ECF); pinpoint citations are to the ECF-generated page numbers at the top of
                                  25   documents.
                                       2
                                  26       Id. at 6–7 (¶¶ 23–24, 30).
                                       3
                                           Id. at 4–5 (¶¶ 14–21).
                                  27   4
                                           Id. at 7 (¶ 32).
                                  28   5
                                           Id. (¶ 33).

                                       ORDER – No. 20-cv-07575-LB                          2
                                              Case 3:20-cv-07575-LB Document 31 Filed 04/15/21 Page 3 of 6




                                   1         “When users access [] [Gap’s] Websites and make a purchase, they enter their PII [personally

                                   2   identifiable information],” and Clicktale’s software captures users’ electronic communications

                                   3   “[e]ven if users do not complete the form” for the purchase.”6 The captured PII includes — in

                                   4   addition to the information in the last paragraph — the user’s email and shipping addresses, and

                                   5   payment-card information such as card number, expiration code, and CVV security code.7

                                   6

                                   7   3. Relevant Procedural History

                                   8         The plaintiff’s amended complaint has three claims against Clicktale: (1) wiretapping, in

                                   9   violation of Cal. Penal Code § 631(a); (2) the sale of eavesdropping software, in violation of Cal.

                                  10   Penal Code § 635(a); and (3) invasion of privacy in violation of California’s Constitution.8 (In her

                                  11   earlier complaint, the plaintiff also sued Gap but voluntarily dismissed it as a defendant.9) The

                                  12   putative class is “all California residents who visited [Gap’s] websites, and whose electronic
Northern District of California
 United States District Court




                                  13   communications were intercepted or recorded by Clicktale.”10 All parties consented to magistrate

                                  14   jurisdiction.11 The parties do not dispute that there is subject-matter jurisdiction under the Class

                                  15   Action Fairness Act, 28 U.S.C. § 1332(d)(2)(A).12 Clicktale moved to dismiss the case.13

                                  16

                                  17                                        STANDARD OF REVIEW

                                  18   1. Rule 12(b)(1)

                                  19         A complaint must contain a short and plain statement of the ground for the court’s jurisdiction.

                                  20   Fed. R. Civ. P. 8(a)(1). The plaintiff has the burden of establishing jurisdiction. Kokkonen v.

                                  21

                                  22
                                       6
                                  23       Id. at 8 (¶ 35).
                                       7
                                           Id. (¶ 36).
                                  24   8
                                           Id. at 10–14 (¶¶ 50–77).
                                  25   9
                                           Notice of Voluntary Dismissal – ECF No. 23.
                                       10
                                  26        FAC – ECF No. 24 at 9 (¶ 43).
                                       11
                                            Consents – ECF Nos. 6, 12.
                                  27   12
                                            FAC – ECF No. 24 at 3 (¶ 8).
                                  28   13
                                            Mot. – ECF No. 28.

                                       ORDER – No. 20-cv-07575-LB                         3
                                           Case 3:20-cv-07575-LB Document 31 Filed 04/15/21 Page 4 of 6




                                   1   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); Farmers Ins. Exch. v. Portage La

                                   2   Prairie Mut. Ins. Co., 907 F.2d 911, 912 (9th Cir. 1990).

                                   3      A defendant’s Rule 12(b)(1) jurisdictional attack can be either facial or factual. White v. Lee, 227

                                   4   F.3d 1214, 1242 (9th Cir. 2000). “A ‘facial’ attack asserts that a complaint’s allegations are

                                   5   themselves insufficient to invoke jurisdiction, while a ‘factual’ attack asserts that the complaint’s

                                   6   allegations, though adequate on their face to invoke jurisdiction, are untrue.” Courthouse News Serv.

                                   7   v. Planet, 750 F.3d 776, 780 n.3 (9th Cir. 2014). This is a facial attack. The court thus “accept[s] all

                                   8   allegations of fact in the complaint as true and construe[s] them in the light most favorable to the

                                   9   plaintiff[].” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003).

                                  10      Clicktale contends that the plaintiff lacks standing. Standing pertains to the court’s subject-

                                  11   matter jurisdiction and thus is properly raised in a Rule 12(b)(1) motion to dismiss. Chandler v.

                                  12   State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1121–22 (9th Cir. 2010) (citation omitted).
Northern District of California
 United States District Court




                                  13      A court should dismiss a complaint without leave to amend only if the jurisdictional defect cannot

                                  14   be cured by amendment. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

                                  15

                                  16   2. Rule 12(b)(6)

                                  17      A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                  18   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                  19   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                  20   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                  21   grounds of his entitlement to relief requires more than labels and conclusions, and a formulaic

                                  22   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                  23   raise a claim for relief above the speculative level.” Twombly, 550 U.S. at 555 (cleaned up).

                                  24      To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                  25   when accepted as true, “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

                                  26   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                  27   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  28   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                       ORDER – No. 20-cv-07575-LB                         4
                                              Case 3:20-cv-07575-LB Document 31 Filed 04/15/21 Page 5 of 6




                                   1   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                   2   unlawfully.” Id. (citing Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                   3   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                   4   plausibility of ‘entitlement to relief.’” Id. (cleaned up) (quoting Twombly, 550 U.S. at 557).

                                   5         A court should dismiss a complaint with leave to amend unless the “pleading could not possibly

                                   6   be cured by the allegation of other facts.” United States v. United Healthcare Ins. Co., 848 F.3d 1161,

                                   7   1182 (9th Cir. 2016) (cleaned up).

                                   8                                                 ANALYSIS

                                   9         In two recent cases involving the plaintiff’s counsel, the court dismissed virtually identical claims

                                  10   against another software-services provider (a company called FullStory). Graham v. Noom, Inc., No.

                                  11   3:20-cv-06903-LB, Order – ECF No. 51; Johnson v. Blue Nile, Inc., No. 3:20-cv-08183-LB, Order –

                                  12   ECF No. 49. The analysis in Noom applies here: (1) for the section 631(a) claim, the plaintiff does
Northern District of California
 United States District Court




                                  13   not plausibly plead Clicktale’s wiretapping; (2) there is no section 635(a) claim because there is no

                                  14   wiretapping; and (3) because there is no plausible wiretapping, the plaintiff does not plead a legally

                                  15   protected privacy interest for her invasion-of-privacy claim under the California Constitution.

                                  16

                                  17   1. Section 631(a) Claim

                                  18         First, for the reasons stated in Noom, Clicktale is not a third-party eavesdropper. It is a vendor

                                  19   that provides a software service that allows its clients to monitor their website traffic. Noom, No.

                                  20   3:20-cv-06903-LB, Order – ECF No. 51 at 6–9.

                                  21         Second, the plaintiff predicates her claim in part on information — such as IP addresses,

                                  22   locations, browser types, and operating systems — that is not content.14 The plaintiff does not

                                  23   meaningfully dispute that this information is not content but contends that other website

                                  24   interactions are content.15 The court dismisses the claim to the extent that it is predicated on non-

                                  25

                                  26

                                  27   14
                                            Id. at 13 n.5 (summarizing allegations in the FAC); Reply – ECF No. 30 at 12–13.
                                  28   15
                                            Opp’n – ECF No. 29 at 13–15 (e.g., “mouse clicks” and “keystrokes” are contents of communications).

                                       ORDER – No. 20-cv-07575-LB                           5
                                           Case 3:20-cv-07575-LB Document 31 Filed 04/15/21 Page 6 of 6




                                   1   content information. Id. at 9–10. In any amended complaint, the plaintiff can delineate content

                                   2   from non-content records.

                                   3

                                   4   2. Section 635(a) Claim

                                   5      The plaintiff does not have a private right of action and lacks Article III standing for the

                                   6   section 635(a) claim because she did not plausibly plead wiretapping. Id. at 12.

                                   7

                                   8   3. Invasion of Privacy Under California’s Constitution

                                   9      The plaintiff does not plausibly plead a violation of her right to privacy under the California

                                  10   Constitution because she did not plausibly plead wiretapping. Id. at 13.

                                  11

                                  12                                            CONCLUSION
Northern District of California
 United States District Court




                                  13      The court dismisses the complaint with leave to amend within 21 days. Any amended complaint

                                  14   must attach a blackline comparison between the current complaint and the amended complaint.

                                  15      IT IS SO ORDERED.

                                  16      Dated: April 15, 2021

                                  17                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  18                                                    United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-07575-LB                        6
